NOT FOR PUBLICATION                      FILED
                          UNITED STATES COURT OF APPEALS                 DEC 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT



 LUIS MANUEL HERNANDEZ-                              No.   13-74044
 CASTANEDA,
                                                     Agency No. A047-821-387
            Petitioner,

   v.                                                MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,


            Respondent.

                          On Petition for Review of an Order of the
                              Board of Immigration Appeals

                               Submitted December 6, 2016**
                                   Pasadena, California

Before: CALLAHAN, BEA, and IKUTA, Circuit Judges.

        Petitioner Luis Manuel Hernandez-Castaneda, a native and citizen of El

Salvador, seeks review of the Board of Immigration Appeals’ (“Board”) decision

dismissing his appeal of an immigration judge’s (“IJ”) order denying his


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252,

Bromfield v. Mukasey, 543 F.3d 1071, 1075 (9th Cir. 2008), and deny the petition.

      As a threshold matter, Hernandez-Castaneda contests whether he is

removable based on a July 2006 conviction for methamphetamine possession. But

Hernandez-Castaneda conceded the drug conviction during the pleading stage of

his removal proceedings. The Board was therefore entitled to rely on this

concession as conclusive evidence that he is removable. Perez-Mejia v. Holder,

663 F.3d 403, 416 (9th Cir. 2011). Because there is no evidence that a state court

has expunged Hernandez-Castaneda’s conviction, he is not eligible for relief under

Lujan-Armendariz v. INS, 222 F.3d 728, 749 (9th Cir. 2000), overruled

prospectively by Nunez-Reyes v. Holder, 646 F.3d 684 (9th Cir. 2011) (en banc).

      We next turn to the Board’s denial of Hernandez-Castaneda’s application for

asylum. To be eligible for asylum, Hernandez-Castaneda must show a “well-

founded fear of [future] persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C.

§ 1101(a)(42). We review the Board’s findings of fact for substantial evidence.

Zhiqiang Hu v. Holder, 652 F.3d 1011, 1016 (9th Cir. 2011). To reverse the

Board’s decision, we must find that “the evidence in the record compels a

reasonable factfinder to conclude that the [Board’s] decision is incorrect.”


                                          2
Baghdasaryan v. Holder, 592 F.3d 1018, 1022 (9th Cir. 2010) (internal quotation

marks omitted).

      Substantial evidence supports the Board’s decision. While Hernandez-

Castaneda has expressed a subjective fear that members of the MS gang, or a rival

gang, would kill him if he were returned to El Salvador, the record lacks objective

evidence to support this fear. Nor does the record indicate that his disabled status

would render him a target for persecution. At most, a State Department country

report notes that persons with disabilities in El Salvador are sometimes not

considered for work, and that laws prohibiting discrimination against the disabled

are not enforced. Because the record lacks evidence either that Hernandez-

Castaneda would be singled out for persecution, or that there exists a systematic

pattern of persecution against former (disabled) gang members, see Wakkary v.

Holder, 558 F.3d 1049, 1060–61 (9th Cir. 2009), the Board did not err in

concluding that he failed to demonstrate an objectively reasonable fear of future

persecution.

      By failing to satisfy the standard of proof for asylum, Hernandez-Castaneda

cannot satisfy the more demanding standard for withholding of removal. See

Lanza v. Ashcroft, 389 F.3d 917, 933 (9th Cir. 2004).

      Finally, we address Hernandez-Castaneda’s claim for relief under the CAT.

“To qualify for CAT relief, a petitioner must establish that ‘it is more likely than


                                           3
not that he or she would be tortured if removed to the proposed country of

removal.’” Cole v. Holder, 659 F.3d 762, 770 (9th Cir. 2011) (quoting 8 C.F.R.

§ 208.16(c)(2)). We review the Board’s “findings underlying its determination that

an applicant is not eligible for relief under the CAT . . . for substantial evidence.”

Id. The record lacks evidence that Hernandez-Castaneda is likely to be tortured by

government forces if he is returned to El Salvador, or that the El Salvadoran

government would acquiesce in torture perpetrated by gang members.

Accordingly, we find that the Board did not err in denying Hernandez-Castaneda

CAT relief.1

      PETITION FOR REVIEW DENIED.




1
       Hernandez-Castaneda did not clearly raise the issue of his competency or
other claims in his opening brief, so we deem any additional arguments waived.
See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

                                           4